ORDER ON PETITION FOR REHEARING POCH, J. This cause comes to be heard on the petition for rehearing filed by Claimant seeking rehearing from the decision of this Court of February 14, 1984, due notice being given and the Respondent having filed an answer to the Claimant’s petition for rehearing, and the Court being fully advised, hereby: Finds that the petition for rehearing filed by Claimant does not state with any merit any alleged errors overlooked by the Court. Pursuant to Rule 22 of this Court, there is no legal or factual reason to reverse or modify this Court’s opinion of February 14, 1984, dismissing the claim. It is hereby ordered: That the petition for rehearing filed by Claimant, be, and the same is hereby denied.